DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.

Regarding claim 1, the prior art of record fails to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claim 1 as a whole; and further defined by (a) receiving a sltInetUrl element that is an element of said service list table in a case that said sltInetUrl element is present and indicates a base URL to acquire electronic service guide or service layer signaling files available via broadband for services in said service list table ; (b) receiving a first urlType attribute in a case that said sltInetUrl element is present in said service list table, that is an attribute of said sltInetUrl element and indicates types of files available with said base URL; (c) receiving a service element that is an element of said service list table and indicates service information of a service; (d) receiving a serviceId attribute that is an attribute of said service element and indicates an integer number that identifies said service within a scope of a broadcast area; (e) receiving a sltSvcSeqNum attribute that is an attribute of said service element and indicates the sequence number of an SLT Service information with Service ID equal to said serviceId attribute, wherein the sltSvcSeqNum value starts at 0 for each Service and is incremented by 1 every time 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423